Citation Nr: 0300751	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  02-03 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to reinstatement of VA recognition of the 
appellant as the deceased veteran's surviving spouse for 
the purpose of receiving death pension benefits.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953.  He died in June 1983 and the appellant, his 
surviving spouse, was awarded death pension benefits.  Her 
death pension benefits were terminated upon her remarriage 
in November 1994.  On September 8, 2000, the appellant's 
divorce from her second husband was final and she has 
filed for reinstatement of her death pension benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 decision by the Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico, 
of the Department of Veterans Affairs (VA), which denied 
the appellant's claim because her remarriage after the 
death of the veteran did not terminate before October 31, 
1990.


FINDINGS OF FACT

1.  The appellant was married to the veteran from December 
26, 1954 until his death on June [redacted], 1983.  Initially, VA 
recognized her as the veteran's surviving spouse.

2.  In an August 1983 decision, the RO awarded the 
appellant death pension benefits.

3.  The appellant's recognition by VA as the veteran's 
surviving spouse was terminated because of her remarriage 
in November 1994 and that marriage terminated in divorce, 
which became final on September 8, 2000.

4.  The legal proceedings for the appellant's divorce from 
her second husband did not commence prior to November 1, 
1990.


CONCLUSION OF LAW

Entitlement to reinstatement of VA recognition of the 
appellant as the deceased veteran's surviving spouse for 
the purpose of receiving death pension benefits is not 
established.  38 U.S.C.A. §§ 101(3), 1541 (West 1991 & 
Supp. 2002); 38 C.F.R. 
§§ 3.50, 3.55 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to the appellant's filing, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002)).  The VCAA became effective on November 9, 
2000.  This law not only did away with the concept of a 
well-grounded claim, but also imposed additional duties 
and obligations on the VA in developing claims.  The new 
law includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change is applicable to all 
claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  VA also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the 
new statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001).

Based upon a comprehensive review of the evidence of 
record, the Board finds VA has fulfilled its duties under 
the VCAA.  The appellant was told that her claim was 
denied because the evidence failed to show that her 
remarriage terminated before November 1, 1990.  That is 
the key issue in this case, and the discussions in the 
August 2001 administrative decision, March 2002 statement 
of the case, and April 2002 supplemental statement of the 
case informed her of the evidence needed to substantiate 
her claim.  VA has no outstanding duty to inform her that 
any additional information or evidence is needed.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).  In an April 2001 letter, the RO asked 
the appellant to provide a copy of her divorce decree, 
which she did.  In a March 2002 VCAA letter, the RO asked 
the appellant to indicate whether there was any additional 
information that she wanted VA to obtain in support of her 
claim.  She did not respond.  There is no indication that 
any relevant records exist that have not been obtained.  
As there is more than sufficient evidence of record to 
decide this claim properly and fairly, the Board finds 
that the requirements of the VCAA have been substantially 
met by the RO.  Every possible avenue of assistance has 
been explored, and the appellant has had ample notice of 
what might be required or helpful to her case. In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Finally, the Board's consideration of the VCAA regulations 
in the first instance is not prejudicial to the appellant 
because the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those 
provided by the VCAA.

The appellant in this case married the veteran in December 
1954.  The veteran died on June [redacted], 1983 of cardio 
respiratory arrest.  By rating action dated in August 
1983, it was determined that the veteran's death was 
unrelated to service, and that the existence of any 
service-connected disease or injury was not established. 
Consequently, the appellant is not entitled to Dependency 
and Indemnity Compensation (DIC) benefits from VA based 
upon a veteran's service-connected death.  She does not 
dispute this determination.

The appellant was awarded death pension benefits as the 
unremarried widow of a veteran who died of nonservice-
connected causes.  In January 1995, the appellant returned 
her death pension benefit check, informing the RO that she 
had remarried on November 23, 1994.  As a result, the 
appellant's recognition by VA as the veteran's surviving 
spouse was terminated, effective November 23, 1994.  See 
38 C.F.R. § 3.50(b)(2) (2002).

In March 2001, the appellant attempted to reopen her claim 
for death pension benefits as the veteran's surviving 
spouse, submitting a VA Form 21-0518-1, Improved Pension 
Eligibility Verification Report (Surviving Spouse with No 
Children), in which she indicated that her second marriage 
had ended in divorce in September 2000.

By letter dated in April 2001, the RO asked the appellant 
to provide a copy of her divorce decree.  She submitted a 
copy of the divorce decree, which shows that her divorce 
from her second husband was final on September 8, 2000.

For the purpose of administering veterans' benefits, 
except as provided in § 3.52, a "surviving spouse" means a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of Sec. 3.1(j) and who was the 
spouse of the veteran at the time of the veteran's death 
and (1) who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death except 
where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the 
fault of the spouse; and (2) except as provided in § 3.55, 
has not remarried or has not since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held herself out openly to 
the public to be the spouse of such other person.  38 
U.S.C.A. § 101(3) (West 1991); 38 C.F.R. 
§ 3.50(b) (2002); see also Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

On or after January 1, 1971, benefits may be resumed to an 
unmarried surviving spouse upon filing of an application 
and submission of satisfactory evidence that the surviving 
spouse has ceased living with another person and holding 
himself or herself out openly to the public as that 
person's spouse or that the surviving spouse has 
terminated a relationship or conduct which had created an 
inference or presumption of remarriage or related to open 
or notorious adulterous cohabitation or similar conduct, 
if the relationship terminated prior to November 1, 1990.  
Such evidence may consist of, but is not limited to, the 
surviving spouse's certified statement of the fact.  38 
C.F.R. 3.215 (2002) (emphasis added); see also 38 C.F.R. § 
3.55(a)(5) and (8) (2002).

Because she did not remarry until November 1994, the legal 
proceedings for the appellant's divorce from her second 
husband did not commence before November 1, 1990.  Thus, 
she cannot now be recognized as the deceased veteran's 
surviving spouse for the purpose of receiving death 
pension benefits.  38 C.F.R. § 3.55(a)(2) (2002).  Another 
result might be possible if she were eligible to receive 
DIC benefits, but she is not.  See 38 U.S.C.A. § 103, 
1311(e), 1541 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.50, 
3.55 (2002).  Where the law and not the evidence is 
dispositive, the appeal must be denied.  Sabonis, 6 Vet. 
App. 426.


ORDER

The appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

